      Case 2:19-cv-02589-TLN-DB Document 22 Filed 09/02/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    KENNETH LEE TAYLOR,                                 No. 2:19-cv-2589 DB P
11                        Plaintiff,
12            v.                                          ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
13    S. HAMMOUDEH, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

17   1983. He challenges his 2009 validation as a member of a security threat group and the 2019

18   denial of his participation in a prison program. Before the court are plaintiff’s first amended

19   complaint for screening and his motion for the appointment of counsel. For the reasons set forth

20   below, this court finds plaintiff fails to state any cognizable claims for relief against the

21   defendants involved in the 2019 denial of program participation and recommends dismissal of

22   those claims. This court further finds venue for plaintiff’s remaining claims is most appropriate

23   in the Northern District of California and recommends transfer of this case to that district.

24   Because this court recommends this action be transferred, it does not address plaintiff’s motion

25   for the appointment of counsel.

26                                             BACKGROUND

27          Plaintiff is currently incarcerated at the California Health Care Facility (“CHCF”). In his

28   original complaint, plaintiff alleged that defendants at CHCF denied him the right to participate in
                                                         1
      Case 2:19-cv-02589-TLN-DB Document 22 Filed 09/02/20 Page 2 of 5

 1   a garden lecture series because he has been validated as a Black Guerilla Family (“BGF”) gang

 2   member. On screening, this court found plaintiff failed to state any claims for relief cognizable

 3   under § 1983. (ECF No. 7.) Plaintiff was given the opportunity to amend his complaint.

 4          On July 30, plaintiff filed a motion for the appointment of counsel. (ECF No. 20.) On

 5   August 6, plaintiff filed a first amended complaint (“FAC”). (ECF No. 21.)

 6                                              SCREENING

 7          As described in this court’s prior screening order, the court is required to screen

 8   complaints brought by prisoners to determine whether they sufficiently state claims under 42

 9   U.S.C. § 1983. 28 U.S.C. § 1915A(a). The prisoner must plead an arguable legal and factual

10   basis for each claim in order to survive dismissal. Franklin v. Murphy, 745 F.2d 1221, 1227-28

11   (9th Cir. 1984). In addition, the prisoner must demonstrate a link between the actions of each

12   defendant and the deprivation of his rights. Monell v. Dept. of Social Servs., 436 U.S. 658

13   (1978). “A person ‘subjects’ another to the deprivation of a constitutional right, within the

14   meaning of § 1983, if he does an affirmative act, participates in another’s affirmative acts or

15   omits to perform an act which he is legally required to do that causes the deprivation of which

16   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

17   I. First Amended Complaint

18          Plaintiff’s FAC is extensive. He identifies over forty defendants, most of whom are

19   correctional officers and prison officials at San Quentin State Prison (“San Quentin”). (ECF No.

20   21 at 1-3, 16-23.) The primary focus of his complaint are challenges to his 2009 validation as a
21   member of the security threat group (“STG”) known as the BGF. (Id. at 6-24.) That validation

22   occurred when he was incarcerated at San Quentin. He also challenges a resulting placement in

23   segregated housing at Pelican Bay State Prison (“Pelican Bay”).

24          Plaintiff includes the claim alleged in his original complaint – that in January 2019,

25   officials at CHCF denied him the right to participate in a garden lecture series that, according to

26   plaintiff, would have provided him credits toward an earlier parole release date. (ECF No. 21 at
27   23.) He argues that the CHCF defendants responsible for denying him that participation are liable

28   ////
                                                        2
         Case 2:19-cv-02589-TLN-DB Document 22 Filed 09/02/20 Page 3 of 5

 1   for a “continual” violation of his due process rights based on the wrongful 2009 STG validation.

 2   (Id.)

 3            Plaintiff also makes very brief arguments that: (1) all defendants acted in retaliation for

 4   plaintiff’s filing of grievances and for plaintiff’s mother’s successful lawsuit after she fell at San

 5   Quentin (ECF No. 21 at 25); (2) all defendants violated plaintiff’s First Amendment right to

 6   petition the government (id. at 27); and (3) all defendants acted with “deliberate indifference” to

 7   plaintiff’s rights (id. at 29).

 8   II. Does Plaintiff State Claims Cognizable Under § 1983?

 9            A. Claims Regarding Conduct at CHCF

10            Plaintiff’s sole allegation against the four defendants from CHCF1 is that they denied his

11   request to participate in a garden lecture program because he is a validated STG member.

12   Plaintiff argues that these defendants should have rejected the STG validation and permitted him

13   to participate in the lecture series. However, as was true in plaintiff’s prior complaint, plaintiff

14   does not allege facts showing that a denial of a request to participate in the program based on

15   STG status was not legitimate or that any of these defendants bear any responsibility for

16   plaintiff’s validation. The basis for plaintiff’s claim is his contention that the 2009 STG

17   validation was wrongful. Plaintiff fails to show any relationship between the events in 2009, or

18   any subsequent proceedings regarding plaintiff’s STG status, and the CHCF defendants.

19            Plaintiff fails to state any other claims against these defendants. Plaintiff summarily states

20   that they denied him participation in the program in retaliation for his filing of grievances against
21   them. However, plaintiff does not describe any of these grievances or show any reason to think

22   the defendants were motivated by any grievances. Plaintiff also fails to allege any facts to

23   support claims that these defendants violated plaintiff’s right of access to the courts or were

24   deliberately indifferent to plaintiff’s rights in some way.

25            Prisoners do not have a constitutional right to access educational and rehabilitation

26   programs in prison. Rhodes v. Chapman, 452 U.S. 337, 348 (1981) (depriving prisoner of
27
     1
      These defendants are (1) Correctional Sergeant S. Hammoudeh; (2) Correctional Captain
28   Michael Romero; (3) Warden Laura Eldridge; and (4) Third Level Appeals Examiner H. Liu.
                                                     3
      Case 2:19-cv-02589-TLN-DB Document 22 Filed 09/02/20 Page 4 of 5

 1   rehabilitation and educational programs does not violate Eighth Amendment); Rizzo v. Dawson,

 2   778 F.2d 527, 530-31 (9th Cir. 1985) (absence of property interest in educational program in

 3   prison precluded Fourteenth Amendment claim). Additionally, state law does not create a liberty

 4   interest in rehabilitative programs “for purposes of parole [because] ... participation is not

 5   statutorily required for parole suitability.” Eckstrom v. Beard, No. 2:16-cv-0275-KJM-AC-P,

 6   2018 WL 6335407, at *4 (E.D. Cal. Dec. 5, 2018) (internal quotation marks omitted) (citing 15

 7   Cal. Code Reg. § 2281 (programming is one of several factors to be considered in determining

 8   suitability for parole)), rep. and reco. adopted in relevant part, 2019 WL 479633, at *1 (E.D. Cal.

 9   Feb. 7, 2019). This court finds that plaintiff is unable to state a constitutional claim against the

10   CHCF defendants based on their denial of his participation in the garden lecture series. This

11   court will recommend that plaintiff’s claims against the CHCF defendants be dismissed without

12   leave to amend.

13          B. Venue

14          This court finds venue is not appropriate in the Eastern District of California for plaintiff’s

15   claims regarding his 2009 STG validation. Pursuant to 28 U.S.C. § 1391(b) a civil action may be

16   brought in the following districts:

17                  (1) a judicial district in which any defendant resides, if all defendants
                    are residents of the State in which the district is located;
18
                    (2) a judicial district in which a substantial part of the events or
19                  omissions giving rise to the claim occurred, or a substantial part of
                    property that is the subject of the action is situated; or
20
                    (3) if there is no district in which an action may otherwise be brought
21                  as provided in this section, any judicial district in which any
                    defendant is subject to the court's personal jurisdiction with respect
22                  to such action.
23   Plaintiff’s allegations regarding the 2009 STG validation involved conduct occurring at San

24   Quentin. Plaintiff makes a few, limited allegations that officials at the Law Enforcement

25   Investigation Unit (“LEIU”) and at the California Department of Corrections and Rehabilitation,

26   both of which are based in Sacramento, violated his rights by failing to consider his attempts to
27   challenge the STG validation in 2009 and 2010. (See ECF No. 21 at 21-23.) While plaintiff’s

28   claims against these Sacramento-based defendants make venue in the Eastern District appropriate,
                                                         4
         Case 2:19-cv-02589-TLN-DB Document 22 Filed 09/02/20 Page 5 of 5

 1   the “substantial part of the events . . . giving rise to the claim” occurred at San Quentin, which lies

 2   in the Northern District of California. Therefore, venue is most appropriate in that district.2 See

 3   28 U.S.C. § 1391(b); 28 U.S.C. § 1404(a) (venue may be transferred “[f]or the convenience of the

 4   parties and witnesses”).

 5            Accordingly, the Clerk of the Court IS HEREBY ORDERED to randomly assign a district

 6   judge to this case.

 7            Further, IT IS RECOMMEDED that:

 8            1. Plaintiff’s claims against defendants Hammoudeh, Romero, Eldridge, and Liu be

 9   dismissed without leave to amend; and

10            2. This action be transferred to the Northern District of California.

11            These findings and recommendations will be submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

13   being served with these findings and recommendations, plaintiff may file written objections with

14   the court. The document should be captioned “Objections to Magistrate Judge's Findings and

15   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

16   may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d

17   1153 (9th Cir. 1991).

18   Dated: September 1, 2020

19

20
21
     DLB:9
22   DB/prisoner-civil rights/tayl2589.FAC scrn fr

23

24

25

26
27
     2
      In making this finding, this court renders no opinion on the legitimacy or timeliness of
28   plaintiff’s claims regarding his STG validation.
                                                       5
